DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on May 5, 2020.  Claims 1-20 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-20 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-3786 if you have any questions regarding this correspondence and/ or your response to the current office action.
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)



Claim Objections

Note:  Claim objections are directed towards issues including spelling, grammar, and format.

Claims 1-7 are objected to because of the following informalities:
1.	Claim 1 is a method claim but does not contain defined steps in the method. 
2.	Claim 3 capitalizes “strong” and “identification” which is improper.
3.	Claim 10 capitalizes “validated” and “translations” which is improper.
4.	Claim 5 capitalizes “public” and “addresses” which is improper.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 11 discusse a “programmable parameterization” and “programmable binding” but the specification does not clearly discuss what is meant by each of these terms and how they are achieved resulting in a lack of enablement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Note:  112 2nd rejection are concerned with the clarity and definiteness of the claim.  The claims must be clear and limited in their scope.

Claims 1-20are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

1.	Claims 3  and 13 disclose performing “Strong Identification” of the user.  Strong is a relative term and it is difficult to ascertain what “strong” identification means in the scope of the claim and therefore it is indefinite.
2.	Claim 9  and 19discloses generating a “highly a reliable” validating transaction.  Highly reliable is a relative term and it is difficult to ascertain what constitutes a “highly” reliable transaction.



Claim Rejections - 35 USC § 101


Note:  101 Rejections are directed towards whether or not the claims are eligible to be patented. 



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. An abstract idea is a category of invention which has been determined to possibly be non-statutory.  These include mathematical concepts, mental processes, and certain methods of organizing human activity.  If the claims fall under one of these groupings, then further investigation is required to determine whether there is a practical application which means there is an additional element or combination of elements which imposes a meaningful limitation on the judicial exception (abstract idea grouping).  There are multiple considerations when determining whether limitations are indicative of integration into a practical application.  These include improvements to the functioning of a computer or to any other technology or technical field.  Limitations that do not integrate an abstract idea into a practical application include just using a computer as a tool to perform the abstract idea (MPEP 2106.05(f) or merely linking the abstract idea to a technological environment or field of use (MPEP 2106.05(h)).  

In the present case, claim 1 recites generating identifiers for users and spaces in a system, and a user requesting to request a space using the assigned identifiers. These elements are all directed towards a method of organizing human activity as they can be performed by a human and do not require any specialized hardware.  Certain methods of organizing human activity including commercial and legal interactions including agreements in the form of contracts, legal obligations, marketing or sales activities.  Claim 1 and the dependent claims are all directed towards a method of organizing human activity as they all involve steps in binding a user’s identity and transacting using cryptocurrency.  Dependent claim (see claims 2-4) of using an off-chain identification service, are akin to using a database to authenticate a user who is conducting a transaction.    None of the dependent claims provide more than a method of organizing human activity and therefore are directed towards an abstract idea. 
This judicial exception is not integrated into a practical application because though the Applicant us using “a smart contract” (claim 1), “a blockchain” (claim 1) and “blockchain software infrastructure” (claim 10), these are merely applying known technology (in this case blockchain) to a well-known human activity of binding a user identity.  There is not additional elements beyond the abstract idea of organizing human activity which would integrate the exception into a practical application.  For example, two examples of practical applications are 1) an improvement in computer functionalities and 2) limiting the judicial exception in some other meaningful way beyond generally linking to a technological environment (see MPEP 2106.04(d)(1)).  In the instant application, there is nothing more than linking blockchain technology to the linking of a user identity to an address. This can be the same as linking a human to a home address, a user to an IP address, a user to an email address, etc. 
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating user identifiers and linking them to an address were well-known at the time of invention and do not comprise an inventive step.  Furthermore, identification as a service was also well-known as it performs a basic mapping of a session to a transaction and provides user authentication, both of which were common in the art and do not provide an inventive step.  The claims are directed towards the human activity of binding an address to a user identity using a well-known technology without being integrated into a practical application. 
Therefore, the claims above are rejected under 101.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustine et al. (U.S. Patent 10,600,009).

Regarding claim 1, Augustine discloses: 
A method for cryptocurrency programmable parameterization using: 
a Smart Contract for cryptocurrency, containing said parameterization (column 7, lines 27-61, column 17, line 59 – column 18, line 17:  may request execution of a smart contract which can go off-chain to obtain results from a server); 
a Blockchain, including said Smart Contract (column 7, lines 27-61, column 17, line 59 – column 18, line 17:  blockchain includes the smart contracts); 
a user transacting said cryptocurrency through executing said Smart Contract on the Blockchain (column 7, lines 27-61, column 17, line 59 – column 18, line 17, column 29-lines 40-59: the smart contracts can be executed on -chain or off-chain); 
where said parameterization includes programmable binding to the user's identity (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Augustine discloses: 
The method of claim 1 where said programmatic binding to the user's Identity is accomplished via the call of the Smart Contract for cryptocurrency to Oracle Smart Contract on the same Blockchain, following by the Oracle calling off-chain Identification-as-a-Service (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity). Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Augustine discloses: 
The method of claim 2 where cryptocurrency transaction is executed via Smart Contract using Cryptocurrency wallet connected with Identification-as-a-Service, performing real-time Strong Identification of the user (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity). Claim 4 is rejected as applied above in rejecting claim 3.  Furthermore, Augustine discloses: 
The method of claim 3 where smart contract execution is identified by session ID generated by Cryptocurrency wallet and passed to Identification-as-a-Service, wherein this session ID is used to match Smart Contract transaction with Identification-as-a-Service transaction (column 65, line 53 – column 66, line 6: data is associated with a session identifier). Claim 5 is rejected as applied above in rejecting claim 4.  Furthermore, Augustine discloses: 
The method of claim 4 where Identification-as-a-Service stores Public Addresses paired with users Identities (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity). Claim 6 is rejected as applied above in rejecting claim 5.  Furthermore, Augustine discloses: 
The method of claim 5 where Identification-as-a-Service transactions are time-stamped, wherein present and previous transaction time-stamps are used to preclude double-spending attack on Blockchain (column 45, lines 7-14:  a time stamp associated with a transaction). Claim 7 is rejected as applied above in rejecting claim 6.  Furthermore, Augustine discloses: 
The method of claim 6 where Identification-as-a-Service precludes manipulating recipient's public address of Cryptocurrency recipient (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity). Claim 8 is rejected as applied above in rejecting claim 3.  Furthermore, Augustine discloses: 
The method of claim 3 where Identification-as-a-Service provides an audit trail of Cryptocurrency transaction for law-enforcement, regulators, and users (column 29, lines 13-50:  tampering evident to an auditing entity; the values can be audited by federated servers). Claim 9 is rejected as applied above in rejecting claim 7.  Furthermore, Augustine discloses: 
The method of claim 7 for generating a highly a reliable Validated Transaction, identifiable via Hex Data field with Session ID and Identification-as-a-Service Domain URL, wherein Smart Contract for the cryptocurrency is executed, if the programmatic binding response from Identification-as-a-Service matches with Smart Contract transaction request and if Public Addresses of Sender and Recipient have been previously recorded in Blockchain transactions (column 65, line 53 – column 66, line 6: data is associated with a session identifier). Claim 10 is rejected as applied above in rejecting claim 9.  Furthermore, Augustine discloses: 
The method of claim 9 where Validated Translations are used by Blockchain software infrastructure to improve its Speed and its Security, wherein this improvement is accomplished via modifying the Blockchain Consensus algorithm to provide the highest priority for Validated Transactions (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity).  Regarding claim 11, Augustine discloses:
A system for cryptocurrency programmable parameterization comprising: 
a Smart Contract for cryptocurrency, containing said parameterization (column 7, lines 27-61, column 17, line 59 – column 18, line 17:  may request execution of a smart contract which can go off-chain to obtain results from a server); 
a Blockchain, including said Smart Contract (column 7, lines 27-61, column 17, line 59 – column 18, line 17:  blockchain includes the smart contracts); 
a user transacting said cryptocurrency through executing said Smart Contract on the Blockchain (column 7, lines 27-61, column 17, line 59 – column 18, line 17, column 29-lines 40-59: the smart contracts can be executed on -chain or off-chain); 
where said parameterization includes programmable binding to the user's identity (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity). Claim 12 is rejected as applied above in rejecting claim 11.  Furthermore, Augustine discloses: 
The system of claim 11 where said programmatic binding to the user's Identity is accomplished via the call of the Smart Contract for cryptocurrency to Oracle Smart Contract on the same Blockchain, following by the Oracle calling off-chain Identification-as-a-Service (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity). Claim 13 is rejected as applied above in rejecting claim 12.  Furthermore, Augustine discloses: 
The system of claim 12 where cryptocurrency transaction is executed via Smart Contract using Cryptocurrency wallet connected with Identification-as-a-Service, performing Strong Identification of the user (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity).Claim 14 is rejected as applied above in rejecting claim 13.  Furthermore, Augustin discloses: 
The system of claim 13 where smart contract execution is identified by session ID generated by Cryptocurrency wallet and passed to Identification-as-a-Service, wherein this session ID is used to match Smart Contract transaction with Identification-as-a-Service transaction (column 65, line 53 – column 66, line 6: data is associated with a session identifier). Claim 15 is rejected as applied above in rejecting claim 14.  Furthermore, Augustine discloses: 
The system of claim 14 where Identification-as-a-Service stores Public Addresses paired with users Identities (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity). Claim 16 is rejected as applied above in rejecting claim 15.  Furthermore, Augustine discloses: 
The system of claim 15 where Identification-as-a-Service transactions are time-stamped, wherein present and previous transaction time-stamps are used to preclude double-spending attack on Blockchain (column 45, lines 7-14:  a time stamp associated with a transaction). Claim 17 is rejected as applied above in rejecting claim 16.  Furthermore, Augustine discloses: 
The system of claim 16 where Identification-as-a-Service precludes manipulating recipient's public address of Cryptocurrency recipient (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity). Claim 18 is rejected as applied above in rejecting claim 13.  Furthermore, Augustine discloses: 
The system of claim 13 where Identification-as-a-Service provides audit trail of Cryptocurrency transactions for law-enforcement, regulators, and users (column 29, lines 13-50:  tampering evident to an auditing entity; the values can be audited by federated servers). Claim 19 is rejected as applied above in rejecting claim 17.  Furthermore, Augustine discloses: 
The system of claim 17 for generating a highly a reliable Validated Transaction, identifiable via Hex Data field with Session ID and Identification-as-a-Service Domain URL, wherein Smart Contract for the cryptocurrency is executed, if the programmatic binding response from Identification-as-a-Service matches with Smart Contract transaction request and if Public Addresses of Sender and Recipient have been previously recorded in Blockchain transactions (column 65, line 53 – column 66, line 6: data is associated with a session identifier). Claim 20 is rejected as applied above in rejecting claim 19.  Furthermore, Augustine discloses: 
The system of claim 19 where Validated Translations are used by Blockchain software infrastructure to improve its Speed and its Security, wherein this improvement is accomplished via modifying the Blockchain Consensus algorithm to provide the highest priority for Validated Transactions (column 29, lines 35-67, column 30, lines 1-13:  the smart contracts can return values for content items, and a smart contract can also be used to establish a proof of identity).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
06/13/2022Primary Examiner, Art Unit 3649